                       Case 7:21-cv-05177-UA Document 6 Filed 06/15/21 Page 1 of 2

                               KASOWITZ BENSON TORRES                                        LLP

                                                        1633 BROADWAY                                               ATLANTA
                                                                                                                   HOUSTON
                                                 NEW YORK, NEW YORK 10019
     Jennifer S. Recine                                                                                           LOS ANGELES
Direct Dial: (212) 506-1916                             (212) 506-1700                                               MIAMI
Direct Fax: (212) 500-3416
   JRecine@kasowitz.com                               FAX: (212) 506-1800                                           NEWARK
                                                                                                                SAN FRANCISCO
                                                                                                                SILICON VALLEY
                                                                                                                WASHINGTON DC




                                                                               June 15, 2021



         The Honorable Cathy Seibel
         United States District Court
         300 Quarropas Street
         White Plains, New York 10601-4150

                 Re:      Brooklyn Lender LLC v. 53 Stanhope LLC, et al., Case No. 07-21-cv-05177-UA,
                          on appeal from In re 53 Stanhope, et al., Case No. 19-23013

         Dear Judge Seibel:

                We represent Appellant Brooklyn Lender LLC (“Brooklyn Lender”) in the above-
         referenced appeal. We write to (i) request that the Court shorten the briefing period for Brooklyn
         Lender’s Emergency Motion for (I) a Stay of the D&W Order Pending Appeal of the
         Disallowance Order and the D&W Confirmation Order and (II) an Expedited Briefing Schedule
         (the “Motion”), (ii) explain why Brooklyn Lender will be prejudiced if required to comply with
         the Court’s pre-motion conference requirement in accordance with Rule 2.A of this Court’s
         individual rules (the “Individual Rules”), and (iii) request oral argument on the Motion pursuant
         to Rule 2.D of the Individual Rules.

                 As set forth in more detail in the Motion and the accompanying affidavit, on June 9,
         2021, the Bankruptcy Court entered an order confirming the D&W Plan1 (as amended on June
         10, 2021, the “D&W Confirmation Order”). Although the D&W Confirmation Order includes a
         limited 14-day stay of the effectiveness of the D&W Confirmation Order pursuant to Bankruptcy
         Rule 3020(e), the D&W Plan is likely to be consummated immediately upon the expiration of the
         14-period stay period, absent a stay pending appeal. If the Motion is not heard immediately, and
         prior to the expiration of the 14-day limited stay on June 23, 2021, Brooklyn Lender faces a
         heightened risk that it will lose its right to prosecute the Pending Appeals, which are likely to be
         rendered equitably moot by the Debtors’ substantial consummation of the D&W Plan.


         1
                   Capitalized terms not defined herein shall have the meanings ascribed to them in the Motion or the D&W
         Plan, as applicable.
           Case 7:21-cv-05177-UA Document 6 Filed 06/15/21 Page 2 of 2

KASOWITZ BENSON TORRES                               LLP
The Honorable Cathy Seibel
June 15, 2021
Page 2



        Brooklyn Lender’s risk is real because Debtors’ counsel and Maguire’s counsel have
represented to the Bankruptcy Court that they will close on the Maguire Exit Financing Facility
within the next two weeks. Closing on the Maguire Exit Financing Facility will be difficult to
unwind after the D&W Plan goes effective, which threatens to have a preclusive and prejudicial
effect on Brooklyn Lender’s right to have this Court review the merits of Brooklyn Lender’s two
meritorious appeals. Additionally, on the Effective Date, distributions of cash and equity
interests will be made to various claimants and equity holders instead of Brooklyn Lender as a
result of the D&W Confirmation Order. Once the distributions are made, it will be difficult to
fashion effective relief that undoes this harm, in the event that Brooklyn Lender prevails in its
appeals. The unwinding of these transactions will be burdensome and costly, if they can be
undone at all.

         Based on the foregoing, Brooklyn Lender respectfully requests that its Motion be
processed on an expedited basis so that this matter can be resolved immediately. Brooklyn
Lender requests that the Court order that any response be filed on or before June 17, 2021 and
that argument on such motion be scheduled for as soon thereafter as practicable. Absent entry of
a stay, there exists a substantial risk that the D&W Debtors will consummate the Plan, and
Brooklyn Lender’s appeal may be rendered equitably moot.

       We appreciate the Court’s consideration of this matter.


                                                            Sincerely,



                                                            /s/ Jennifer S. Recine
                                                            Jennifer S. Recine
